                                 1001 Pennsylvania Avenue, N.W., Washington, DC 20004-2595            p202 624-2500    f202 628-5116




  Michael W. Lieberman
  (202) 624-2776
  MLieberman@crowell.com




                                                           May 3, 2021
  Hon. Robert M. Levy
  United States District Court
  Eastern District of New York
  225 Cadman East
  Brooklyn, NY 11201

            RE:        Jane Doe v. Oxford Health Ins. Inc., No. 1:17-cv-4160-AMD-RML
                       Joint Letter re Status Conference Schedule

  Your Honor:

          Further to the discussion at today’s status conference, and in accordance with the Court’s
  directive, we have conferred with counsel for the Plaintiff and can confirm both parties are
  available for the status conference on July 15, 2021 at 2:00pm ET.


                                                          Respectfully submitted,

                                                          /s/ Michael W. Lieberman
                                                          Michael W. Lieberman
                                                          Counsel for Defendant Oxford Health Insurance, Inc.

  cc:       Counsel for Plaintiff (via ECF)




Crowell & Moring LLP   www.crowell.com   Washington, DC    New York   San Francisco   Los Angeles   Orange County   London   Brussels
